Citation Nr: 0029689	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  98-20 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than March 18, 1997 
for an award of a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active duty from January 1941 to May 1946 and 
from May 1946 to July 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


REMAND

The veteran seeks an earlier effective date for the award of 
a total disability rating based on individual 
unemployability.  Upon a review of the claims folder, the 
Board finds that a remand is required in order to afford the 
veteran due process of law.  

First, in his December 1998 substantive appeal, in support of 
his claim for an earlier effective date, the veteran asserted 
that he retired from employment in April 1981 due to service-
connected disabilities.  In a December 1998 letter, the RO 
requested that the veteran provide evidence concerning the 
nature of his retirement.  The RO received such evidence from 
the veteran in February 1999.  However, the RO has not issued 
a supplemental statement of the case that considers this new 
evidence.  VA regulations provide that the RO must issue a 
supplemental statement of the case when additional pertinent 
evidence is received at a statement of the case is issued.  
38 C.F.R. § 19.31 (2000).  Therefore, a remand is required so 
that this procedural requirement may be fulfilled.  

Second, in a statement attached to the substantive appeal, 
the veteran's representative related that the veteran desired 
a Travel Board hearing.  However, on the appeal form itself, 
the veteran did not indicate that he wished to have a Board 
hearing.  VA regulations permit either the veteran or his 
representative to request a hearing.  38 C.F.R. § 20.700(a).  
In June 2000, the RO wrote the veteran and asked him to 
clarify whether he indeed wished to have a Board hearing.  
The RO specifically advised the veteran that, if he did not 
respond to the letter, it would schedule him for the next 
regular Travel Board hearing.  The RO received no response 
from the veteran.  Although subsequent work product in the 
claims folder indicates that the RO and the veteran's 
representative have been unable to contact the veteran by 
phone, there is no indication that the letter to the veteran 
was sent to an incorrect address or was returned as 
undeliverable.  Therefore, on remand, the veteran should be 
scheduled for a Travel Board hearing. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should furnish the veteran and 
his representative a supplemental 
statement of the case and afford the 
applicable opportunity to respond.  

2.  The veteran should be scheduled for a 
Travel Board hearing.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 4 -


